DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation " the angled anchor tab activator " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the pressure ridge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “each content cavity” in line 1, but only one content cavity was previously recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brummer (US-20130004625-A1) in view of Bodmer (US-20150028034-A1).
Brummer discloses a container (100) comprising an enhanced content security mechanism (Fig. 1), wherein the container comprises: a base portion (102) comprising a pressure-activated anchor tab (at 222); a content cavity (106) positioned and formed as part of the base portion capable of receiving content; and a cover portion (108) comprising a tab-activating post (172), wherein the tab-activating post activates the pressure-activated anchor tab when the container is in a closed and locked position sufficient to secure content received in the content cavity (par. 148), wherein the tab-activating post further comprises an angled anchor tab activator (220), wherein the tab-activating post further comprises a pressure ridge (side edge of 220), wherein the tab-activating post is tapered (Fig. 1), wherein the angled anchor tab activator and the pressure ridge are rounded (Fig. 1), wherein the tapered tab-activating post extends from and forms a part of the cover portion in a cover to base direction, wherein the taper of the tapered tab-activating post narrows in a cover to base direction (Fig. 6), further comprising an internal button locking assembly (par. 105), wherein the container further comprises a buttress structure for the support of the anchor tab (Fig. 1), further comprising contents positioned in the content cavity (par. 92), wherein the activated anchor tab prevents shifting, sliding, or moving of the contents (par. 148), wherein the content cavity further comprises an undercut retainer(162), further comprising a finger access channel (178), further comprising an external closing assembly (at 110), wherein a plurality content cavities comprise one or more rigidity supports (162a-d), wherein the number of content cavities is selected from the group consisting of two, four, six, eight, ten, twelve, fourteen, and sixteen content cavities (Fig. 2), comprising two or more tab-activating posts (Fig. 7), and wherein the cover portion and the base portion are joined together by a hinge (116). The method claimed is present in the structure taught by Brummer.
Brummer teaches a snap-fit but fails to specifically teach wherein the post causes the anchor tab to flex towards the content cavity, wherein the pressure-activated anchor tab further comprises a hinged groove.
Bodmer teaches that it is known in the art to manufacture a tab and post connection with flexible material (par. 39), and a tab with a hinged groove (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the components with flexible material, as taught by Bodmer, so that the tab flexed outwards, in order to ensure that components connected together properly. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with a hinge groove, as taught by Bodmer, in order to secure components together and since a modification would be the use of a known technique to connect a tab and post.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733